Citation Nr: 1608621	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a September 2012 decision, the Board reopened the previously denied claim for service connection for a bilateral knee disability and remanded the case for further development.  In October 2014, the Board again remanded the case for further development and adjudication.


REMAND

In the prior remand, the Board requested that outstanding private medical records be obtained and the case be readjudicated with consideration of additional VA medical records added to the record after the last supplemental statement of the case was issued in February 2013.

A February 2015 letter asked the Veteran to complete and return an authorization form for each health care provider that had treated him for knee disabilities so that VA could obtain the treatment records.  The Veteran was also advised that he could obtain and send the records himself.  Receiving no reply, a March 2015 supplemental statement of the case, continued to deny the claim.

However, in April 2015, the February 2015 letter was returned with a note from the United States Postal Service that the mail could not be forwarded.  While the March 2015 supplemental statement of the case has not been returned, it appears that address is no longer valid for the Veteran.  Thus, the Veteran's current mailing address should be determined and both the February 2015 letter and March 2015 supplemental statement of the case should be resent.  

Accordingly, the case is REMANDED for the following actions:

1.  Determine the Veteran's current mailing address and resend the February 2015 letter, advising the Veteran to submit the authorization forms or the records themselves as soon as possible, and the March 2015 supplemental statement of the case.  Obtain any records adequately identified by the Veteran.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

